Citation Nr: 1337686	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an initial increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to June 9, 2009, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to October 1991, and from July 1995 to January 1999. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2008, the RO granted service connection for PTSD, evaluated as 50 percent disabling, with an effective date of August 1, 2007.  In March 2009, the RO denied service connection for a right hip injury.  The Veteran appealed the issues of entitlement to an initial evaluation in excess of 50 percent for PTSD, and entitlement to service connection for a right hip disability.  In April 2010, the RO increased the Veteran's rating for his PTSD to 70 percent, with an effective date of June 9, 2009.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

On October 23, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal.  The Veteran's withdrawal of his appeal was submitted to the Board by way of a letter from his representative, who stated that the Veteran desires to withdraw his appeal "in its entirety."  See Veteran's representative's Motion to Withdraw Appeal, dated October 23, 2013; see also report of general information (VA Form 21-0820), dated April 19, 2011 (noting that the Veteran stated that he desired to withdraw his appeals as to the PTSD and right hip issues).  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


